                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MILTON AL STEWART, 1               )
ACTING SECRETARY OF LABOR,         )
UNITED STATES DEPARTMENT OF LABOR, )
                                   )
                     Plaintiff,    )
                                   )
            v.                     )                          Civil Action No. 18-cv-01194
                                   )
CHRISTIAN HOME HEALTHCARE, CORP. )
and INDIA CHRISTIAN,               )
                                   )
                     Defendants.   )

                                    CONSENT JUDGMENT

       Plaintiff, Acting Secretary of Labor, United States Department of Labor, hereinafter

referred to as “Plaintiff” or “the Secretary,” has filed his Complaint alleging violations of the

Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter "the Act"). Defendants

named above, hereinafter referred to as “Defendants” or “Employers,” have appeared by counsel,

and hereby agree to the entry of this Consent Judgment without contest. It is, therefore, upon

motion of the attorneys for Plaintiff and for cause shown:

       ORDERED, ADJUDGED, AND DECREED that Defendants, their officers, agents,

servants, and all persons acting or claiming to act on their behalf and interest be, and they hereby

are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, 11(c),

and 15 of the Act, in any manner, specifically:

       1.      Defendants shall not, contrary to Section 6 of the Act, pay to any of their

employees who in any workweek are engaged in commerce or in the production of goods for

commerce, or employed in an enterprise engaged in commerce or in the production of goods for


1
 Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Labor Milton Al
Stewart is substituted for R. Alexander Acosta as the plaintiff in this action.
commenrece, within the meaning of the Act, wages at rates less than those which are now, or

which in the future may become, applicable under Sections 6 and 15(a)(2) of the Act.

       2.      Defendants shall not, contrary to Section 7 of the Act, employ any of their

employees including, but not limited to, any of their employees working at 801 Vinial Street,

Pittsburgh, PA 15212, or at any business location owned, operated, and/or controlled by

Defendants, and at any other location at which their employees perform work, in any workweek

when they are engaged in commerce or employed in an enterprise engaged in commerce, within

the meaning of the Act, for workweeks longer than the hours now, or which in the future

become, applicable under Sections 7 and 15(a)(2) of the Act, unless the said employees receive

compensation for their employment in excess of the prescribed hours at a rate equivalent to one

and one-half times the regular rates applicable to them.

       3.      Defendants shall not fail to make, keep, and preserve adequate records of their

employees and of the wages, hours, and other conditions and practices of employment

maintained by them including, but not limited to, any of their employees working at 801 Vinial

Street, Pittsburgh, PA 15212, or at any business location owned, operated and/or controlled by

Defendants, and at any other location at which their employees perform work, as prescribed by

the Regulations issued pursuant to Section 11(c) and 15(a)(5) of the Act and found at 29 C.F.R.

Part 516.

       4.      Defendants shall not discharge or take any retaliatory action against any of their

employees, whether or not directly employed by Defendants, because the employee engages in

any of the following activities pursuant to Section 15(a)(3) of the Act:

              i.       Discloses, or threatens to disclose, to a supervisor or to a public agency, ,

any activity, policy, or practice of the Employers or another employer, with whom there is a



                                                 2
business relationship, that the employee reasonably believes is in violation of the Act, or a rule or

regulation promulgated pursuant to the Act;

               ii.       Provides information to, or testifies before, any public agency or entity

conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a rule or

regulation promulgated pursuant to the Act, by the Employers or another employer with whom

there is a business relationship;

               iii.      Objects to, or refuses to participate in any activity, policy or practice

which the employee reasonably believes is in violation of the Act, or a rule or regulation

promulgated pursuant to the Act.

          It is further ORDERED, ADJUDGED and DECREED by the Court that:

          5.      Defendants are enjoined and restrained from withholding gross back wages in the

sum total amount $812,675.05 and are jointly and severally liable for the payment of

$812,675.05 in liquidated damages, due certain employees and former employees of Defendants

set forth and identified in Schedule A, which is attached as Schedule A hereto and made a part

hereof.

          6.      Regarding the matter of the civil money penalty, Defendants have agreed that the

amount currently due and payable is $20,000, that they are jointly and severally liable for this

amount, that such assessment has become the final order of the Secretary of the Department of

Labor, and that they waive any and all rights to appeal or contest such assessment.

          7.      Defendants shall pay the above referenced amounts in accordance with the

installment schedule, including interest, detailed on Schedule B, which is attached hereto and

incorporated herein. Payments made in accordance with the installment schedule shall be made

as follows:



                                                    3
              i.      For payments related to the back wages and liquidated damages, payments

may be made online by ACH transfer, credit card, or debit card by going to

https://www.pay.gov/public/form/start/77689032 or www.pay.gov . Alternatively, payments

may be made by a certified check, bank check, or money order payable to “Wage and Hour

Division – Labor” and mailed to:

                                  U.S. Department of Labor
                                Wage and Hour Division NE RO
                                      1835 Market Street
                                      Mailstop WHD/19
                                 Philadelphia, PA 19103-2968

The check or money order shall bear the following reference: Case ID# 1838438

            ii.       For the payment related to the civil money penalty, payments may be

made online by ACH transfer, credit card, or debit card by going to

https://www.pay.gov/public/form/start/77734139 or www.pay.gov. Alternatively, payments

may be made by a certified check, bank check, or money order made payable to “Wage and Hour

Division-Labor,” mailed to:

                                  U.S. Department of Labor
                                Wage and Hour Division NE RO
                                      1835 Market Street
                                      Mailstop WHD/19
                                 Philadelphia, PA 19103-2968

The check or money order shall bear the following references: Case ID# 1838438

            iii.      The Secretary, through the Wage and Hour Division, shall distribute the

back wages (less any applicable federal taxes, withholdings, and deductions) and liquidated

damages payments to the employees and former employees, or to their estates, as set forth in

Schedule A. Schedule A will show for each individual the gross back pay due (subject to legal

deductions), and liquidated damages. Any sums not distributed to the employees or former



                                               4
employees on Schedule A, or to their estates, because of inability to locate the proper persons or

because of such persons’ refusal to accept such sums, shall be deposed with the Treasurer of the

United States pursuant to 29 U.S.C. § 216(c).

              iv.        A fifteen (15) calendar-day grace period shall be allowed for receipt of

each payment that is required by this section and Schedule B of this Consent Judgment. If

Defendants fail to make any payment set forth in Schedule B of this Consent Judgment within

that fifteen (15) calendar-day grace period, all remaining installment payments shall become due

immediately.

       8.           It is FURTHER ORDERED, ADJUDGED, AND DECREED that if Defendants

fail to make the payments as set forth in Paragraph 7 above, upon notice to the Defendants, the

Court shall appoint a Receiver to effectual all of the terms of this Consent Judgment. In the

event a Receiver is appointed:

                i.       Defendants shall cooperate with the Receiver in all respects, and shall

provide to the Receiver any and all information which the Receiver may require to carry out its

appointment and in accordance with the authority given to the Receiver pursuant to applicable

law at the time of the appointment.

              ii.        All the expenses of the accountant or Receiver shall be borne solely by the

Defendants.

              iii.       If the Court appoints a Receiver, the Receiver shall serve until the

payment of the monetary terms of this Judgment are satisfied.

              iv.        The Receiver shall have full authority to: collect the Defendants’ assets

and report his/her findings to the Court and the parties; to redeem and/or liquidate the

Defendants’ assets and turn over the proceeds to the Secretary; if the asset is a debts that is due,



                                                   5
collect it and turn over the proceeds to the Secretary; to analyze all indebtedness and where

deemed appropriate seek restructuring; to analyze all transfers of the Defendants’ assets; to

prevent waste or fraud; and to do all acts and take all measures necessary or proper for the

efficient performance of the duties under this Judgment.

       9.      Within forty-five days of the entry of an order approving this Consent Judgment,

Defendants shall provide to Plaintiff the last known address, telephone number and social

security number of each individual identified on the attached Schedule A.

       10.     Neither Defendants nor anyone on their behalf shall directly or indirectly solicit or

accept the return or refusal of any sums paid under this Consent Judgment. Any such amount

shall be immediately paid to the Secretary for deposit as above, and Defendants shall have no

further obligations with respect to such returned monies. If recovered wages have not been

claimed by the employee or the employee’s estate within three years of the entry of this Consent

Judgment, the Secretary shall deposit such money with the Treasury in accordance with Section

16(c) of the Act.

       11.     The parties agree that the instant action is deemed to solely cover Defendants’

business and operations for the relevant period for all claims raised in the Complaint as a result

of the Secretary’s investigation. The parties agree that the filing of this action and the provisions

of this Judgment shall not, in any way, affect, determine, or prejudice any and all rights of any

person specifically named on Schedule A or the Secretary for any period after June 29, 2019, or

any persons, be they current or former employees, not specifically named on Schedule A, insofar

as such rights are reserved to said employees by reason of Section 16(b) of the Act.

       12.     Defendants agree that they are employers within the meaning of Section 3(d) of

the Fair Labor Standards Act, 29 U.S.C. § 203(d).



                                                  6
       13.     By entering into this Consent Judgment, Plaintiff does not waive his right to his

right to conduct future investigations of Defendants under the provisions of the FLSA and to take

appropriate enforcement action, including assessment of civil money penalties pursuant to

Section 16(e) of the FLSA, with respect to any violations disclosed by such investigations.

       14.     It is FURTHER ORDERED, ADJUDGED AND DECREED that each party shall

bear its own fees and other expenses incurred by such party in connection with any stage of this

proceeding including, but not limited to, attorney fees which may be available under the Equal

Access to Justice Act, as amended.




Date_____________________

                                             PATRICIA L. DODGE
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
Defendants have appeared by counsel and             For the Secretary:
hereby consent to the entry of this Judgment.
                                                    Elena S. Goldstein
For Defendants Christian Home Healthcare            Deputy Solicitor
Corp. and India Christian:
                                                    Oscar L. Hampton III
                                                    Regional Solicitor
__________________________________
India Christian                                     /s/ Bertha M. Astorga
Individual, and as owner of Christian Home          Bertha M. Astorga, Esq.
Healthcare Corp.                                    U.S. Department of Labor
                                                    Office of the Solicitor, Region III
                                                    1835 Market Street
__________________________________
/s/ Julian E. Neiser                                Mailstop SOL/22
Julian E. Neiser, Esq.                              Philadelphia, PA 19103-2968
SPILMAN THOMAS & BATTLE, PLLC                       (215) 861-5126 (Phone)
301 Grant Street, Suite 3440                        (240) 531-6712 (Fax)
Pittsburgh, PA 15219                                Astorga.Bertha.M@dol.gov
T: 412-325-1116
F: 412-325-3324                                     John M. Strawn
E: jneiser@spilmanlaw.com                           United States Department of Labor
                                                    170 South Independence Mall West
Thomas W. Corbett, Jr.                              Suite 630E, The Curtis Center
SPILMAN THOMAS & BATTLE, PLLC                       Philadelphia, PA 19106-3306
301 Grant Street, Suite 3440                        (215) 861-5145 (Phone)
Pittsburgh, PA 15219                                strawn.john@dol.gov
T: 412-325-1133
E: tcorbett@spilmanlaw.com                          Attorneys for Plaintiff
                                                    U.S. DEPARTMENT OF LABOR
James C. Walls, III
SPILMAN THOMAS & BATTLE, PLLC
301 Grant Street, Suite 3440
Pittsburgh, PA 15219
T: 412-325-1118
E: jwalls3@spilmanlaw.com

Attorneys for Defendants




                                                8
                                              SCHEDULE A

                 Christian Home Healthcare, Corp. (Pittsburgh, PA) Case ID No. 1838438
                                      Back Wages         Liquidated
Last Name         First Name          Due                Damages Due Interest Due        Total Due
Abdule-Waalee     Ameena                      $418.34           $418.34             1.87        $838.55
Abdullah          Sydney                       $55.75             $55.75            0.23        $111.73
Abram             Brandi                    $2,359.59          $2,359.59            10.5       $4,729.68
Adair             Sherry                      $121.82           $121.82             0.52        $244.16
Agrate            Danielle                  $2,806.57          $2,806.57           12.51       $5,625.65
Agusibe-Akamobi   Theophilia                   $56.13             $56.13            0.23        $112.49
Aikens            Yolanda                     $103.72           $103.72             0.46        $207.90
Ajibola           Judy                        $825.91           $825.91             3.68       $1,655.50
Albert            Destiny                   $5,226.11          $5,226.11           23.29     $10,475.51
Allen             Alteria                      $41.64             $41.64            0.18          $83.46
Allen             Salina                      $254.34           $254.34             1.13        $509.81
Allen             Taneshia                    $351.10           $351.10             1.55        $703.75
Alston            Shannon                   $8,417.82          $8,417.82           37.51     $16,873.15
Alvarado-Montanez Marjorie                  $6,683.35          $6,683.35           29.78     $13,396.48
Anderson          Nory                        $157.64           $157.64              0.7        $315.98
Andrews           Maria                     $1,009.16          $1,009.16            4.49       $2,022.81
Archie            Dajanae                      $73.99             $73.99            0.33        $148.31
Ashley            Cora                        $124.43           $124.43             0.11        $248.97
Ashley-Powell     Viveca                       $25.11             $25.11            0.55          $50.77
Askew             Jazmier                     $143.82           $143.82             0.63        $288.27
Askew             Jeanette                  $4,176.52          $4,176.52           18.62       $8,371.66
Asque             Dorian                       $53.40             $53.40            0.23        $107.03
Atkins            Theresa                     $233.12           $233.12             1.03        $467.27
Atkinson          Alicia                      $236.23           $236.23             1.03        $473.49
Ayers             Alfred                      $422.11           $422.11             1.89        $846.11
Ayoub             Mayada                      $295.09           $295.09             1.32        $591.50
Bailey            Jasmine                     $445.40           $445.40             1.99        $892.79
Bailey            Jennifer                  $3,269.32          $3,269.32           14.57       $6,553.21
Bailey            Stephanie                   $531.40           $531.40             2.37       $1,065.17
Bair              Jennifer                    $297.09           $297.09             1.33        $595.51
Banks             Leashia                     $120.13           $120.13             0.52        $240.78
Banks             Tamecia                     $202.94           $202.94             0.91        $406.79
Barron            Jayme                       $749.14           $749.14             3.32       $1,501.60
Battle            Danai                       $290.39           $290.39             1.31        $582.09
Baxter            Jerome                       $65.84             $65.84             0.3        $131.98
Bell              Brandon                     $476.97           $476.97             1.31        $955.25
Bell              Todd                         $72.50             $72.50            2.13        $147.13
Bell-Schillinger  Courtney                    $290.01           $290.01             0.33        $580.35
Berry             Shantelle                    $54.54             $54.54            0.23        $109.31
Beverly           Janise                      $215.50           $215.50             0.96        $431.96
Bey               Rhodesia                     $99.59             $99.59            0.45        $199.63
Biggs             Donna                        $37.51             $37.51            0.17          $75.19
Billings          Jamaica                      $64.60             $64.60            0.29        $129.49
Binkney           Rebecca                     $258.97           $258.97             1.15        $519.09

                                Consent Judgment Schedule A, Page No. 1
                                              SCHEDULE A

                                        Back Wages     Liquidated
Last Name           First Name          Due            Damages Due Interest Due     Total Due
Bishop-Jones        Linda                     $787.12         $787.12          3.51       $1,577.75
Bledsoe             Kayla                     $105.16         $105.16          0.47        $210.79
Blue                Tenisha                  $2,699.49       $2,699.49        12.03       $5,411.01
Boatwright          Malisa                    $353.47         $353.47          1.55        $708.49
Bolin               Lindsey                   $160.47         $160.47          0.71        $321.65
Bond                Tiffany                  $2,731.63       $2,731.63        12.17       $5,475.43
Booth               Robin                     $213.24         $213.24          0.96        $427.44
Boots               Lacey                    $9,322.51       $9,322.51        41.53     $18,686.55
Bowers              Janet                     $273.85         $273.85          1.21        $548.91
Bowie               Janeen                    $200.08         $200.08          0.89        $401.05
Bowra               Candice                   $161.69         $161.69          0.72        $324.10
Bowra               Latrice                  $4,093.33       $4,093.33        18.23       $8,204.89
Boyd                Maya                      $235.85         $235.85          1.03        $472.73
Brandau-Venturino   Vera                      $281.11         $281.11          1.25        $563.47
Brandon             John                        $29.46          $29.46         0.14          $59.06
Brandon             Shyvonne                  $423.24         $423.24          1.89        $848.37
Brock               Gloria                   $8,027.58       $8,027.58        35.77     $16,090.93
Brock               Tiara                    $2,248.20       $2,248.20        10.01       $4,506.41
Brooks              Christi                     $33.36          $33.36         0.15          $66.87
Brooks              Evelyn                      $87.18          $87.18          0.4        $174.76
Brown               Andrea                    $849.04         $849.04          3.78       $1,701.86
Brown               Buck                      $241.50         $241.50          1.08        $484.08
Brown               Kendra                      $35.25          $35.25         0.16          $70.66
Brown               Kia                      $4,630.31       $4,630.31        20.62       $9,281.24
Brown               Shawna                      $42.97          $42.97         0.18          $86.12
Brown               Zina                     $1,714.76       $1,714.76         7.64       $3,437.16
Burley              Lisa                     $3,286.80       $3,286.80        14.63       $6,588.23
Burns               Edward                    $467.26         $467.26          2.06        $936.58
Burnworth           Kayla                       $94.71          $94.71         0.42        $189.84
Burton              Hassandra                 $955.73         $955.73          4.26       $1,915.72
Butler              Talisha                     $56.04          $56.04         0.23        $112.31
Caldwell            Mary                        $50.23          $50.23         0.22        $100.68
Callender           Vanessa                     $65.14          $65.14         0.29        $130.57
Calloway            Rhonda                    $124.56         $124.56          0.55        $249.67
Calvert             Kia                       $181.26         $181.26          0.81        $363.33
Campagna            Michael                  $1,335.83       $1,335.83         5.96       $2,677.62
Campbell            Ashley                      $40.14          $40.14         0.17          $80.45
Cantwell            John                      $215.01         $215.01          0.96        $430.98
Cargile             Roberto                  $7,432.89       $7,432.89        33.12     $14,898.90
Carney              Corey                    $6,244.71       $6,244.71        27.81     $12,517.23
Carter              Cieara                   $5,380.21       $5,380.21        23.97     $10,784.39
Catalano            Ashley                    $189.20         $189.20          0.85        $379.25
Chaneyfield         Melahn                      $34.50          $34.50         0.15          $69.15
Chase               Carolyn                   $403.29         $403.29          1.78        $808.36
Chick               Jennifer                    $45.79          $45.79         0.21          $91.79

                                 Consent Judgment Schedule A, Page No. 2
                                       SCHEDULE A

                                 Back Wages     Liquidated
Last Name    First Name          Due            Damages Due Interest Due     Total Due
Chinn        Sharina                     $70.23          $70.23         0.31        $140.77
Christian    Lashawn                   $183.39         $183.39          0.82        $367.60
Chruscik     Samantha                 $3,292.50       $3,292.50        14.66       $6,599.66
Clark        Andrea                      $29.23          $29.23         0.14          $58.60
Clark        Nichole                   $304.51         $304.51          1.36        $610.38
Clay         Jeanine                   $132.01         $132.01          0.58        $264.60
Cobbs        Sondra                    $129.76         $129.76          0.57        $260.09
Cole         Cierra                    $108.54         $108.54           0.5        $217.58
Coleman      Tomika                   $1,910.08       $1,910.08         8.52       $3,828.68
Collins      Shaunitta                 $165.44         $165.44          0.73        $331.61
Collins      Terence                   $150.96         $150.96          0.68        $302.60
Conrad       Pamela                    $162.45         $162.45          0.72        $325.62
Cooksey      Dale                     $1,539.78       $1,539.78         6.86       $3,086.42
Copeland     Darwin                    $158.50         $158.50           0.7        $317.70
Craig        Letoya                    $122.38         $122.38          0.53        $245.29
Crawford     Nicole                   $2,198.34       $2,198.34         9.79       $4,406.47
Crews        Daone                   $11,291.08     $11,291.08          50.3     $22,632.46
Cromwell     Aaron                       $62.33          $62.33         0.29        $124.95
Cromwell     Sarah                     $217.78         $217.78          0.97        $436.53
Crosby       Takia                    $1,084.65       $1,084.65         4.83       $2,174.13
Croumbles    Dayna                     $563.16         $563.16          2.51       $1,128.83
Croumbles    Dianne                      $87.27          $87.27          0.4        $174.94
Cruse        Alexus                      $56.05          $56.05         0.23        $112.33
Cuda         Daniel                    $582.43         $582.43          2.58       $1,167.44
Cuff         Linda                       $32.06          $32.06         0.14          $64.26
Cunningham   Hugh                     $6,630.59       $6,630.59        29.53     $13,290.71
Curry        Stacy                     $202.07         $202.07          0.89        $405.03
Darby        Shamika                     $37.51          $37.51         0.17          $75.19
Darby        Shaneka                   $522.59         $522.59          2.35       $1,047.53
Darjee       Bikram                    $153.75         $153.75          0.69        $308.19
Daugherty    Stephanie                $5,358.69       $5,358.69        23.86     $10,741.24
Davenport    Jameel                    $782.44         $782.44          3.49       $1,568.37
Davis        Damond                    $186.65         $186.65          0.84        $374.14
Dawson       Loretta                     $79.65          $79.65         0.36        $159.66
Day          Leshawn                     $96.18          $96.18         0.42        $192.78
Dean         Avery                     $109.09         $109.09           0.5        $218.68
Degonish     Holly                    $3,837.63       $3,837.63        17.09       $7,692.35
Dennison     Debra                    $1,024.00       $1,024.00         4.57       $2,052.57
Denson       Deneeta                   $603.91         $603.91          2.69       $1,210.51
Denson       Nicole                      $99.59          $99.59         0.45        $199.63
Dessify      Rosemary                  $783.37         $783.37          3.49       $1,570.23
Dhans        Michael                   $249.00         $249.00           1.1        $499.10
Dickson      Trika                     $599.58         $599.58          2.67       $1,201.83
Difilippo    Mark                      $136.86         $136.86          0.61        $274.33
Dixon        Shanell                  $2,539.66       $2,539.66        11.32       $5,090.64

                          Consent Judgment Schedule A, Page No. 3
                                      SCHEDULE A

                                Back Wages     Liquidated
Last Name   First Name          Due            Damages Due Interest Due     Total Due
Dowdle      William                  $1,078.25       $1,078.25         4.81       $2,161.31
Dyson       Robert                      $59.73          $59.73         0.28        $119.74
Easton      Aigner                    $286.74         $286.74          1.26        $574.74
Edinger     Donald                   $6,373.59       $6,373.59         28.4     $12,775.58
Elias       Nicole                    $283.57         $283.57          1.26        $568.40
Embry       Laverne                   $436.08         $436.08          1.95        $874.11
Ethridge    Daisa                     $118.96         $118.96          0.52        $238.44
Evans       Douglas                  $2,434.62       $2,434.62        10.83       $4,880.07
Evans       Johnnie                   $365.66         $365.66          1.62        $732.94
Evans       Lynda                     $840.26         $840.26          3.75       $1,684.27
Evans       Michele                   $970.40         $970.40          4.32       $1,945.12
Everette    Dominique                   $88.23          $88.23          0.4        $176.86
Evins       Robin                     $296.04         $296.04          1.32        $593.40
Fawcett     Catherine                $8,943.92       $8,943.92        39.85     $17,927.69
Fenk        Angela                   $3,905.72       $3,905.72         17.4       $7,828.84
Fernandez   Linda                     $263.32         $263.32          1.17        $527.81
Fields      Edward                      $80.98          $80.98         0.37        $162.33
Fields      Malika                    $139.87         $139.87          0.62        $280.36
Firko       Lindsay                   $121.07         $121.07          0.52        $242.66
Fisher      Janet                     $207.23         $207.23          0.93        $415.39
Flak        Brittany                  $203.83         $203.83          0.92        $408.58
Flak        Chris                     $336.09         $336.09           1.5        $673.68
Flewellen   Desirae                   $518.72         $518.72          2.29       $1,039.73
Florance    Chanelle                 $1,574.57       $1,574.57         7.01       $3,156.15
Fogel       Raymond                  $8,663.84       $8,663.84         38.6     $17,366.28
Foote       Richard                  $3,380.96       $3,380.96        15.06       $6,776.98
Frazier     Nicole                   $5,286.76       $5,286.76        23.56     $10,597.08
Freeman     Lakesha                   $153.40         $153.40          0.69        $307.49
Fuqua       Sheena                   $4,593.45       $4,593.45        20.47       $9,207.37
Gallagher   Jesse                    $4,486.39       $4,486.39        19.99       $8,992.77
Gambill     Bridget                  $9,683.20       $9,683.20        43.14     $19,409.54
Gambrill    Brandon                   $203.88         $203.88          0.92        $408.68
Garland     Tiffany                   $501.19         $501.19          2.23       $1,004.61
Gaunt       Erica                     $130.89         $130.89          0.58        $262.36
Gaunt       Lisa                     $4,224.89       $4,224.89        18.83       $8,468.61
Geist       Donna                       $54.11          $54.11         0.23        $108.45
George      Nico                        $32.88          $32.88         0.15          $65.91
George      Nyoka                    $5,468.64       $5,468.64        24.36     $10,961.64
Getz        Lisa                     $6,488.47       $6,488.47         28.9     $13,005.84
Gilchrist   Duane                     $143.69         $143.69          0.63        $288.01
Glover      Sharelle                  $192.61         $192.61          0.86        $386.08
Godzin      Christine                 $128.62         $128.62          0.57        $257.81
Goldinger   Debbie                    $361.47         $361.47          1.61        $724.55
Gonzalaz    Ashley                      $32.75          $32.75         0.15          $65.65
Gonzalez    Ashley                      $64.65          $64.65         0.29        $129.59

                         Consent Judgment Schedule A, Page No. 4
                                           SCHEDULE A

                                     Back Wages     Liquidated
Last Name        First Name          Due            Damages Due Interest Due     Total Due
Gooden           Donnel                      $64.65          $64.65         0.29        $129.59
Gordon           Alisha                   $5,167.58       $5,167.58        23.02     $10,358.18
Gossett          Brenda                      $34.08          $34.08         0.15          $68.31
Grant            Miyah                     $600.53         $600.53          2.67       $1,203.73
Gray             Linda                     $681.83         $681.83          3.04       $1,366.70
Gray             Nia                      $1,872.89       $1,872.89         8.34       $3,754.12
Grayson          Aimee                       $29.28          $29.28         0.14          $58.70
Griffin          Chrissy                     $93.44          $93.44         0.41        $187.29
Griffith         Bo                        $170.03         $170.03          0.75        $340.81
Grimm            David                    $6,994.96       $6,994.96        31.17     $14,021.09
Grossman         Ryan                     $1,263.90       $1,263.90         5.63       $2,533.43
Gwinn            Spencer                   $335.57         $335.57           1.5        $672.64
Hadson-Taylor    Jephson                  $5,522.41       $5,522.41         24.6     $11,069.42
Hall             Jenique                   $103.21         $103.21          0.46        $206.88
Hall             Joel                     $2,820.37       $2,820.37        12.56       $5,653.30
Hall             Raneshia                 $1,301.57       $1,301.57         5.81       $2,608.95
Hambrick         Shelley                   $309.25         $309.25          1.37        $619.87
Hamlin           Cherise                     $95.51          $95.51         0.42        $191.44
Hanner-Payne     Taliyha                     $36.61          $36.61         0.17          $73.39
Harbison         Shelby                      $31.44          $31.44         0.14          $63.02
Hardin           Alison                      $32.65          $32.65         0.15          $65.45
Hardy            Arshaya                   $614.92         $614.92          2.74       $1,232.58
Harris           Edward                    $103.21         $103.21          0.46        $206.88
Harris           Thomas                    $252.81         $252.81          1.12        $506.74
Harris           Valencia                 $1,144.68       $1,144.68          5.1       $2,294.46
Harrison         Charlena                 $1,339.18       $1,339.18         6.32       $2,684.68
Harrison-Davis   Janet                    $1,418.11       $1,418.11         5.97       $2,842.19
Hawk             Karletta                 $8,499.25       $8,499.25        37.87     $17,036.37
Hayward          Eugene                   $1,498.43       $1,498.43         6.69       $3,003.55
Henderson        Anastasia                   $60.34          $60.34         0.28        $120.96
Henderson        Arden                       $70.65          $70.65         0.31        $141.61
Henderson        Lucille                   $355.27         $355.27          1.57        $712.11
Henderson        Niesha                    $127.34         $127.34          0.57        $255.25
Herring          Brian                     $203.12         $203.12          0.91        $407.15
Hibbler          Jemera                      $28.14          $28.14         0.12          $56.40
Hicks            Afrecka                   $130.50         $130.50          0.58        $261.58
Hicks            Candice                  $1,664.38       $1,664.38         7.41       $3,336.17
Hill             Erica                       $33.03          $33.03         0.15          $66.21
Hilla            Nicole                    $444.36         $444.36          1.99        $890.71
Holmes           Paris                     $179.34         $179.34           0.8        $359.48
Holtzman         Logan                    $3,787.21       $3,787.21        16.87       $7,591.29
Howard           Emmalee                   $933.00         $933.00          4.13       $1,870.13
Hudgins          Halie                    $1,828.65       $1,828.65         8.14       $3,665.44
Hudson           Marie                     $234.00         $234.00          1.03        $469.03
Hudson           Terrence                  $113.55         $113.55          0.51        $227.61

                              Consent Judgment Schedule A, Page No. 5
                                            SCHEDULE A

                                      Back Wages     Liquidated
Last Name         First Name          Due            Damages Due Interest Due     Total Due
Humphries         Anthony                   $326.03         $326.03          1.45        $653.51
Humphries         Michelle                    $46.86          $46.86         0.21          $93.93
Igwe              Patricia                  $325.24         $325.24          1.44        $651.92
Ireland           Chassiti                  $308.87         $308.87          1.37        $619.11
Ivy               Jazsmine                 $1,171.02       $1,171.02         5.22       $2,347.26
Jablonski         Elizabeth                 $283.86         $283.86          1.26        $568.98
Jackson           Angel                       $62.37          $62.37         4.35        $129.09
Jackson           Elizabeth                 $225.70         $225.70          0.29        $451.69
Jackson           Gwendolyn                 $296.08         $296.08          1.03        $593.19
Jackson           Latoya                      $27.01          $27.01         1.32          $55.34
Jackson           Lisa                      $425.29         $425.29          0.12        $850.70
Jackson           Samara                    $591.70         $591.70          1.89       $1,185.29
Jackson-Edwards   Shaynell                  $978.35         $978.35          2.63       $1,959.33
Jacobs            Ericka                   $1,492.78       $1,492.78         6.65       $2,992.21
Jacobs            L'Tanya                  $9,421.71       $9,421.71        41.98     $18,885.40
James             Delijah                   $477.14         $477.14          2.13        $956.41
James             Olivene                     $72.16          $72.16         0.32        $144.64
James             Oliviene                  $873.74         $873.74          3.89       $1,751.37
Jerry             Timeka                      $74.80          $74.80         0.34        $149.94
Jeter             Russhell                 $8,266.57       $8,266.57        36.82     $16,569.96
Johnson           Kiara                       $45.83          $45.83         0.21          $91.87
Johnson           Lisa                     $7,421.36       $7,421.36        33.08     $14,875.80
Johnson           Michael                  $9,716.01       $9,716.01        43.27     $19,475.29
Johnson           Ramekia                  $1,469.36       $1,469.36         6.55       $2,945.27
Jones             Bevra                     $517.35         $517.35          2.29       $1,036.99
Jones             Bobby                       $95.89          $95.89         0.42        $192.20
Jones             Christina                $1,408.84       $1,408.84         6.27       $2,823.95
Jones             Cynthia                   $170.03         $170.03          0.75        $340.81
Jones             Dralynn                   $170.03         $170.03          0.75        $340.81
Jones             Lola                     $7,709.86       $7,709.86        34.35     $15,454.07
Jones             Melinda                  $9,848.68       $9,848.68        43.89     $19,741.25
Jones             Onjhana                   $322.80         $322.80          1.44        $647.04
Jones             Patricia                    $83.09          $83.09         0.37        $166.55
Jones             Paulette                 $4,166.58       $4,166.58        18.56       $8,351.72
Jones             Tracy                    $3,514.77       $3,514.77        15.66       $7,045.20
Jones             Veronica                  $203.87         $203.87          0.92        $408.66
Jordan            Sandra                    $128.61         $128.61          0.57        $257.79
Kearns            Theresa                  $4,084.43       $4,084.43        18.19       $8,187.05
Kemp-Rivers       Erica                    $1,223.52       $1,223.52         5.45       $2,452.49
Kenbok            Patricia                 $9,263.07       $9,263.07        41.27     $18,567.41
Kennedy           Samantha                  $279.15         $279.15          1.24        $559.54
Kenney            Melanie                  $5,766.47       $5,766.47        25.69     $11,558.63
Kenney            Raynell                     $79.69          $79.69         0.36        $159.74
Kenney            Rochelle                    $56.01          $56.01         0.23        $112.25
King              Candace                     $47.48          $47.48         0.21          $95.17

                               Consent Judgment Schedule A, Page No. 6
                                        SCHEDULE A

                                  Back Wages     Liquidated
Last Name     First Name          Due            Damages Due Interest Due     Total Due
King          Malika                    $131.07         $131.07          0.58        $262.72
King          Robert                    $103.77         $103.77          0.46        $208.00
Kino-Smalls   Sky                       $170.03         $170.03          0.75        $340.81
Knight-Parr   Katherine                $1,617.66       $1,617.66         7.21       $3,242.53
Kocsis        Donna                     $303.52         $303.52          1.36        $608.40
Kovacs        Taylor                    $449.13         $449.13             2        $900.26
Kowalski      Shaniqua                  $371.92         $371.92          1.65        $745.49
Kuziak        Dennis                      $93.45          $93.45         0.41        $187.31
Lade          William                  $1,729.13       $1,729.13         7.71       $3,465.97
Lane          Minerva                     $26.16          $26.16         0.11          $52.43
Lasher        Stephanie                   $70.65          $70.65         0.31        $141.61
Law           Lauren                    $182.24         $182.24          0.81        $365.29
Lee           Anthony                   $215.17         $215.17          0.96        $431.30
Lee           Lataysha                    $67.66          $67.66         0.31        $135.63
Leech         Andrea                      $78.94          $78.94         0.34        $158.22
Lel           Joan                      $171.99         $171.99          0.75        $344.73
Levison       Darlene                     $32.75          $32.75         0.15          $65.65
Lewis         Antwain                   $293.44         $293.44          1.32        $588.20
Lewis         Immaculata                $418.39         $418.39          1.87        $838.65
Lewis         Jasmine                     $97.00          $97.00         0.44        $194.44
Lewis         Jodi                        $85.44          $85.44         0.38        $171.26
Lincoln       Carolyn                   $399.55         $399.55          1.78        $800.88
Lloyd         Destiny                   $467.30         $467.30          2.06        $936.66
Lowe          Tanisha                     $59.02          $59.02         0.28        $118.32
Lubin         Ivose                     $679.17         $679.17          3.03       $1,361.37
Lybek         Judy                    $10,261.43     $10,261.43         45.71     $20,568.57
Lyons         Emily                     $543.79         $543.79          2.43       $1,090.01
Manigault     Ramona                      $55.55          $55.55         0.23        $111.33
Manker        Bethann                   $165.46         $165.46          0.73        $331.65
Marsh         Joshua                    $170.03         $170.03          0.75        $340.81
Marshall      Alfonzo                   $232.11         $232.11          1.03        $465.25
Marshall      Martyze                  $1,358.26       $1,358.26         6.06       $2,722.58
Marshall      Tamika                    $170.03         $170.03          0.75        $340.81
Martin        Brad                        $47.90          $47.90         0.21          $96.01
Martin        Denise                    $851.14         $851.14          3.78       $1,706.06
Martin        Jazmine                   $156.85         $156.85          0.69        $314.39
Martino       Danielle                    $64.64          $64.64         0.29        $129.57
Mastro        Denise                   $7,179.65       $7,179.65        31.96     $14,391.26
Matthews      Monique                  $2,727.51       $2,727.51        12.14       $5,467.16
Mattox        Anjanette                 $501.30         $501.30          2.23       $1,004.83
Mayhugh       Shila                     $220.44         $220.44          0.98        $441.86
McBride       Barbara                     $82.05          $82.05         0.37        $164.47
McBride       Serena                      $65.68          $65.68          0.3        $131.66
McClendon     Melissa                  $5,123.82       $5,123.82        22.83     $10,270.47
McCray        Jarvis                    $224.97         $224.97          1.02        $450.96

                           Consent Judgment Schedule A, Page No. 7
                                       SCHEDULE A

                                 Back Wages     Liquidated
Last Name    First Name          Due            Damages Due Interest Due     Total Due
McCullough   Lashawna                  $278.08         $278.08          1.24        $557.40
McDermed     Susan                     $892.76         $892.76          3.97       $1,789.49
McKinstry    Angel                       $24.34          $24.34          0.1          $48.78
McMillian    Sharon                      $32.47          $32.47         0.15          $65.09
McNeal       Karen                    $2,807.09       $2,807.09        12.51       $5,626.69
McNeil       James                     $144.62         $144.62          0.65        $289.89
McNeill      James                    $4,618.14       $4,618.14        20.58       $9,256.86
Mesing       Putri                       $39.15          $39.15         0.17          $78.47
Metallic     Joseph                   $2,191.35       $2,191.35         9.77       $4,392.47
Miles        Gloria                    $474.80         $474.80          2.12        $951.72
Miller       Lisa                      $181.31         $181.31          0.81        $363.43
Mohamed      Stuart                    $949.94         $949.94          4.23       $1,904.11
Mollett      Bobbie                    $288.79         $288.79          1.27        $578.85
Montgomery   Amber                     $719.64         $719.64          3.21       $1,442.49
Moon         Stacey                      $28.70          $28.70         0.12          $57.52
Moore        Nichelle                 $2,204.77       $2,204.77          9.8       $4,419.34
Moore        Shakita                     $89.37          $89.37          0.4        $179.14
Moore        Tanika                    $888.78         $888.78          3.95       $1,781.51
Moran        Jesiah                      $57.13          $57.13         0.23        $114.49
Morant       Ebony                       $55.61          $55.61         0.23        $111.45
Morgan       Kiesha                      $45.83          $45.83         0.21          $91.87
Morris       Aubrie                    $191.75         $191.75          0.86        $384.36
Motton       Cynthia                   $684.84         $684.84          3.06       $1,372.74
Mozee        Simone                   $1,973.07       $1,973.07         8.77       $3,954.91
Murphy       David                    $2,171.94       $2,171.94         9.68       $4,353.56
Murphy       Desiree                   $182.29         $182.29          0.81        $365.39
Murphy       Lynnanne                    $95.95          $95.95         0.42        $192.32
Murphy       Robin                    $1,165.53       $1,165.53         5.18       $2,336.24
Myers        Renae                     $919.46         $919.46          4.11       $1,843.03
Myers        Vicki                       $70.65          $70.65         0.31        $141.61
Nagle        Amanda                    $159.67         $159.67          0.71        $320.05
Neal         Dion                        $46.76          $46.76         0.21          $93.73
Nelson       Vervina                  $5,120.34       $5,120.34        22.82     $10,263.50
Newton       Olivia                   $1,773.14       $1,773.14          7.9       $3,554.18
Nichols      Stephanie                 $782.61         $782.61          3.49       $1,568.71
Nicholson    Olson                     $418.39         $418.39          1.87        $838.65
Nixon        Lanise                   $5,348.79       $5,348.79        23.83     $10,721.41
Nixon        Whitney                  $1,120.95       $1,120.95         4.98       $2,246.88
Nock         Amber                    $2,738.25       $2,738.25         12.2       $5,488.70
Nyoka        George                      $34.54          $34.54         0.15          $69.23
Obleness     Travis                    $185.07         $185.07          0.82        $370.96
Obricki      Catherine                $5,464.10       $5,464.10        24.34     $10,952.54
Odom         LaTanya                   $208.93         $208.93          0.93        $418.79
Oliver       LaNiece                  $1,338.68       $1,338.68         5.96       $2,683.32
O'Malley     Sean                        $56.18          $56.18         0.23        $112.59

                          Consent Judgment Schedule A, Page No. 8
                                        SCHEDULE A

                                  Back Wages     Liquidated
Last Name   First Name            Due            Damages Due Interest Due     Total Due
Otusile     Melissa                     $106.89         $106.89          0.48        $214.26
Ovide       Miguel                      $507.78         $507.78          2.26       $1,017.82
Owens       Jennifer                    $143.87         $143.87          0.63        $288.37
Owusu       Sandra                    $15,535.99     $15,535.99         69.22     $31,141.20
Pack        Eboni                       $222.68         $222.68             1        $446.36
Parapat     Aditya                      $148.31         $148.31          0.66        $297.28
Parker      Perstephanie                $193.45         $193.45          0.86        $387.76
Parris      Latisha                     $261.83         $261.83          1.17        $524.83
Pasquoche   Sarah                      $5,889.98       $5,889.98        26.24     $11,806.20
Pendleton   Patrice                       $42.07          $42.07         0.18          $84.32
Perdue      Gabriel                    $9,761.75       $9,761.75        43.48     $19,566.98
Perez       Casilda                    $2,412.93       $2,412.93        10.75       $4,836.61
Perez       Soraya                      $563.99         $563.99          2.52       $1,130.50
Perkins     David                      $1,186.41       $1,186.41         5.29       $2,378.11
Perkins     Kimberly                      $42.07          $42.07         0.18          $84.32
Peterson    Daisy                         $86.07          $86.07         0.38        $172.52
Pettus      Henry                         $62.28          $62.28         0.29        $124.85
Pinno       Darcel                      $168.99         $168.99          0.75        $338.73
Platt       Robert                     $2,958.44       $2,958.44        13.17       $5,930.05
Pleasant    Rayleen                    $6,008.35       $6,008.35        26.77     $12,043.47
Polinsky    Donald                    $12,399.80     $12,399.80         55.23     $24,854.83
Porter      Jaquese                       $37.22          $37.22         0.17          $74.61
Porter      Jazmine                       $47.33          $47.33         0.21          $94.87
Porter      Joy                        $5,403.26       $5,403.26        24.08     $10,830.60
Porter      Kimberly                   $4,507.19       $4,507.19        20.08       $9,034.46
Powell      Lillie                     $6,182.80       $6,182.80        27.55     $12,393.15
Pride       Vernea                    $11,630.53     $11,630.53         51.82     $23,312.88
Raiford     Tracey                      $325.47         $325.47          1.44        $652.38
Ramey       Channell                    $916.39         $916.39          4.09       $1,836.87
Ramey       Cheree                      $352.58         $352.58          1.55        $706.71
Ratcliffe   Tyquanna                      $55.80          $55.80         0.23        $111.83
Raulic      Marijana                      $81.37          $81.37         0.37        $163.11
Reagan      Iesha                       $547.39         $547.39          2.44       $1,097.22
Reaves      Sadira                     $1,705.26       $1,705.26          7.6       $3,418.12
Redmon      April                       $230.98         $230.98          1.03        $462.99
Reed        Kathleen                    $248.45         $248.45           1.1        $498.00
Reed        Marnettea                   $591.83         $591.83          2.63       $1,186.29
Reed        Roxanne                       $47.90          $47.90         0.21          $96.01
Reed        Shakira                     $132.24         $132.24          0.58        $265.06
Reese       Ashley                     $9,013.40       $9,013.40        40.15     $18,066.95
Reid        Agnes                      $3,631.20       $3,631.20        16.17       $7,278.57
Respress    Marcus                        $49.28          $49.28         0.22          $98.78
Rice        Tiffany                    $6,210.40       $6,210.40        27.68     $12,448.48
Riskosky    Taylor                        $41.12          $41.12         0.17          $82.41
Ritter      Celess                     $7,121.63       $7,121.63        31.72     $14,274.98

                           Consent Judgment Schedule A, Page No. 9
                                            SCHEDULE A

                                      Back Wages     Liquidated
Last Name        First Name           Due            Damages Due Interest Due     Total Due
Rivas            Taina                      $789.99         $789.99          3.53       $1,583.51
Robinson         Debra                      $153.45         $153.45          0.69        $307.59
Robinson         Dene                     $13,334.15     $13,334.15          59.4     $26,727.70
Robinson         LaTia                      $138.96         $138.96          0.62        $278.54
Robinson         Marquisha                    $37.55          $37.55         0.17          $75.27
Robinson         Shawntae                   $222.68         $222.68             1        $446.36
Robson           Mary                      $5,975.80       $5,975.80        26.61     $11,978.21
Rodgers          Bobbi Jo                   $166.26         $166.26          0.73        $333.25
Rojas            Shyann                     $389.96         $389.96          1.73        $781.65
Roldan           Janice                       $69.16          $69.16         0.31        $138.63
Romanelli        Shae                      $5,507.69       $5,507.69        24.54     $11,039.92
Rose             Quintez                   $1,799.21       $1,799.21         8.02       $3,606.44
Roush            Terri                     $4,952.55       $4,952.55        22.07       $9,927.17
Russell          Shayla                    $4,336.26       $4,336.26        19.33       $8,691.85
Russell          Shirley                    $332.29         $332.29          1.48        $666.06
Sanchez          Rosilin                    $414.61         $414.61          1.85        $831.07
Saunders         Laci                       $303.98         $303.98          1.36        $609.32
Schwartz         Alexander                    $64.64          $64.64         0.29        $129.57
Scott            Lorence                   $5,257.12       $5,257.12         1.15     $10,515.39
Scott            Marybell                   $251.68         $251.68         23.42        $526.78
Scott            Shaffe                     $479.54         $479.54          1.12        $960.20
Scott            Wykie                      $338.13         $338.13          2.13        $678.39
Scott-Booker     Kiara                      $257.86         $257.86          1.51        $517.23
Selembo          Joseph                    $5,860.02       $5,860.02        26.09     $11,746.13
Senior           Debra                        $33.40          $33.40         0.15          $66.95
Shannon          Barry                        $70.65          $70.65         0.31        $141.61
Shaw             Shanille                  $3,199.41       $3,199.41        14.26       $6,413.08
Shearin          Sarah                      $331.27         $331.27          1.48        $664.02
Sheehan          Bernard                    $210.25         $210.25          0.94        $421.44
Shirey           Jamie                     $1,759.85       $1,759.85         7.84       $3,527.54
Short            Heather                   $1,320.87       $1,320.87         5.89       $2,647.63
Simmons          LaTosha                    $380.76         $380.76           1.7        $763.22
Simmons          Taccara                    $219.69         $219.69          0.97        $440.35
Simons           Toni                         $49.59          $49.59         0.22          $99.40
Slate            Lorraine                  $4,347.93       $4,347.93        19.37       $8,715.23
Smalls-Cargill   Camille                      $42.01          $42.01         0.18          $84.20
Smiley           Keenan                   $10,843.42     $10,843.42         48.31     $21,735.15
Smith            Gloria                     $225.94         $225.94          1.03        $452.91
Smith            Jolyn                      $106.03         $106.03          0.47        $212.53
Smith            Lois                         $54.10          $54.10         0.23        $108.43
Smith            Rowena                     $531.29         $531.29          2.37       $1,064.95
Smith            Tameaka                    $182.43         $182.43          0.81        $365.67
Snyder           Amy                        $170.03         $170.03          0.75        $340.81
Snyder           Twanda                       $37.55          $37.55         0.17          $75.27
Sparks           Amber                        $61.42          $61.42         0.28        $123.12

                              Consent Judgment Schedule A, Page No. 10
                                        SCHEDULE A

                                  Back Wages     Liquidated
Last Name    First Name           Due            Damages Due Interest Due     Total Due
Spears       Annecia                    $145.17         $145.17          0.65        $290.99
Spence       Terry                      $234.76         $234.76          1.03        $470.55
Springette   Steve                      $645.03         $645.03          2.87       $1,292.93
Standard     Michael                   $2,315.04       $2,315.04        10.31       $4,640.39
Stanton      Michele                    $285.72         $285.72          1.26        $572.70
Staph        Jenna                      $269.58         $269.58           1.2        $540.36
Stark        Robert                    $6,164.40       $6,164.40        27.47     $12,356.27
Staude       Desiree                   $4,048.28       $4,048.28        18.04       $8,114.60
Stauffer     Daniel                    $5,726.65       $5,726.65        25.52     $11,478.82
Steel        Tawayne                    $211.37         $211.37          0.94        $423.68
Stephens     Tekeiila                  $7,129.02       $7,129.02        31.76     $14,289.80
Stephenson   Rochelle                   $272.04         $272.04           1.2        $545.28
Stevenson    Katherine                $17,354.78     $17,354.78        204.77     $34,914.33
Stewart      Cathy                     $7,579.42       $7,579.42       103.54     $15,262.38
Stewart      Patricia                  $4,454.94       $4,454.94        60.86       $8,970.74
Stewart      Teneesha                     $86.83          $86.83          1.2        $174.86
Stinson      Joseph                     $258.90         $258.90          3.53        $521.33
Stitt        Connie                     $256.12         $256.12          3.49        $515.73
Stone        Anna                       $313.89         $313.89          4.29        $632.07
Strong       Desiree                    $278.85         $278.85          3.81        $561.51
Stuvaints    Keshona                      $41.35          $41.35         0.56          $83.26
Tabon        Steven                     $504.81         $504.81           6.9       $1,016.52
Tarensky     Stephen                    $461.49         $461.49          6.31        $929.29
Tate         Sara                       $209.93         $209.93          2.87        $422.73
Taylor       Alice                     $5,656.01       $5,656.01        77.26     $11,389.28
Teeter       Jennifer                     $49.17          $49.17         0.67          $99.01
Terensky     Stephen                   $1,883.56       $1,883.56        25.73       $3,792.85
Terrell      Nicole                     $117.78         $117.78           1.6        $237.16
Terry        Fred                       $312.07         $312.07          4.26        $628.40
Thomas       Diamond                    $102.30         $102.30           1.4        $206.00
Thomas       Giante                       $78.99          $78.99         1.07        $159.05
Thomas       Gordon                    $2,984.93       $2,984.93        40.79       $6,010.65
Thomas       Lauren                     $287.69         $287.69          3.91        $579.29
Thomas       Penny                     $1,770.74       $1,770.74        24.19       $3,565.67
Thompson     Bart                       $850.18         $850.18         11.61       $1,711.97
Thompson     Latasia                      $36.21          $36.21          0.5          $72.92
Thompson     Margaret                     $68.55          $68.55         0.94        $138.04
Thompson     Ruby                       $250.50         $250.50          3.42        $504.42
Thornton     Angela                       $92.46          $92.46         1.26        $186.18
Tiedt        Valjean                   $3,229.52       $3,229.52        44.13       $6,503.17
Timko        Bonnie                    $7,404.42       $7,404.42       101.14     $14,909.98
Tomasic      Ivana                      $209.47         $209.47          2.86        $421.80
Tooks        Deanna                       $35.89          $35.89         0.49          $72.27
Trice        Jessie                     $590.62         $590.62          8.07       $1,189.31
Troff        Linda                     $5,581.72       $5,581.72        76.26     $11,239.70

                          Consent Judgment Schedule A, Page No. 11
                                        SCHEDULE A

                                  Back Wages     Liquidated
Last Name    First Name           Due            Damages Due Interest Due     Total Due
Turner       Lauren                       $25.85          $25.85         0.35          $52.05
Turner       Shaulanee                  $149.27         $149.27          2.03        $300.57
Tyson        Cynthia                      $64.07          $64.07         0.88        $129.02
Tyus         Victoria                     $44.81          $44.81         0.61          $90.23
Vanio        Deborah                    $160.71         $160.71          2.19        $323.61
Vensun       Shantica                   $581.58         $581.58          7.93       $1,171.09
Vitigoy      Teresa                     $398.14         $398.14          5.44        $801.72
Voltz        Brenda                    $2,583.64       $2,583.64        35.29       $5,202.57
Waddington   Samuel                     $240.11         $240.11          3.28        $483.50
Wade         Kevin                      $343.08         $343.08           4.7        $690.86
Waldon       Ronald                       $42.72          $42.72         0.57          $86.01
Waleko       Brian                      $180.92         $180.92          2.48        $364.32
Walker       Mariah                       $29.61          $29.61         0.41          $59.63
Walker       Marie                        $39.68          $39.68         0.54          $79.90
Walker       Nyree                     $8,577.80       $8,577.80       117.18     $17,272.78
Walker       Tammy                      $685.82         $685.82          9.37       $1,381.01
Waller       Grace                      $234.05         $234.05          3.18        $471.28
Warner       Chelcie                      $92.39          $92.39         1.26        $186.04
Warner       Tiona                        $35.02          $35.02         0.48          $70.52
Warren       Tanasha                    $161.15         $161.15           2.2        $324.50
Washington   J'Qua                     $1,732.52       $1,732.52        23.68       $3,488.72
Washington   Lekia                     $5,660.06       $5,660.06        77.32     $11,397.44
Washington   Marinna                    $153.31         $153.31           2.1        $308.72
Washington   Shalace                   $1,452.28       $1,452.28        19.84       $2,924.40
Watts        Tanay                      $205.56         $205.56          2.81        $413.93
Webster      Tareeja                      $60.38          $60.38          0.8        $121.56
West         Tarayshia                    $37.26          $37.26         0.48          $75.00
Westry       Katherine                  $412.51         $412.51          5.29        $830.31
Wetzel       Jacqueline                $4,460.68       $4,460.68        57.18       $8,978.54
White        Maggie                       $26.42          $26.42         0.33          $53.17
Whitehead    Ja'Kour                      $37.08          $37.08         0.48          $74.64
Whyte        Patsy                      $264.71         $264.71          3.39        $532.81
Wilbur       Renita                    $1,503.61       $1,503.61        19.28       $3,026.50
Wilbur       Rita                       $838.33         $838.33         10.74       $1,687.40
Wiles        Bobbie                     $123.85         $123.85          1.58        $249.28
Williams     Janice                    $1,341.26       $1,341.26         17.2       $2,699.72
Williams     Lindsay                    $129.76         $129.76          1.66        $261.18
Williams     Lynn                         $37.27          $37.27         0.48          $75.02
Williams     Neal                       $354.07         $354.07          4.52        $712.66
Wilson       David                      $376.20         $376.20          4.83        $757.23
Wilson       Kelly                     $3,086.14       $3,086.14        39.56       $6,211.84
Wilson       Shawnelle                  $269.52         $269.52          3.45        $542.49
Wood         Edwina                    $2,438.68       $2,438.68        31.25       $4,908.61
Woodard      Kimberly                     $34.51          $34.51         0.44          $69.46
Woodson      Sherell                    $337.47         $337.47          4.33        $679.27

                          Consent Judgment Schedule A, Page No. 12
                                         SCHEDULE A

                                   Back Wages     Liquidated
Last Name     First Name           Due            Damages Due Interest Due     Total Due
Wright        Dean                        $188.11        $188.11          2.42        $378.64
Wright        Jaqueline                   $152.20        $152.20          1.96        $306.36
Wynn          Roni                        $207.80        $207.80          2.67        $418.27
Yakemawiz     Bonnie                    $7,470.90       $7,470.90        95.76     $15,037.56
Yates         James                        $26.82          $26.82         0.34          $53.98
Zablocki      Marie                        $29.06          $29.06         0.38          $58.50
Zenewicz      Thomas                    $4,670.06       $4,670.06        60.16       $9,400.28
            Total                     $812,675.05    $812,675.05    $4,633.18 $1,629,983.28




                           Consent Judgment Schedule A, Page No. 13
                                            SCHEDULE B

                        Date Due         Amount Due         Interest Due          Total Due
Initial Payment               4/1/2021         $700,000.00                  $0.00         $700,000.00
            1                 5/1/2021           $83,772.80              $771.13           $84,543.93
            2                 6/1/2021           $83,842.62              $701.31           $84,543.93
            3                 7/1/2021           $83,912.48              $631.45           $84,543.93
            4                 8/1/2021           $83,982.41              $561.52           $84,543.93
            5                 9/1/2021           $84,052.40              $491.53           $84,543.93
            6                10/1/2021           $84,122.44              $421.49           $84,543.93
            7                11/1/2021           $84,192.54              $351.39           $84,543.93
            8                12/1/2021           $84,262.70              $281.23           $84,543.93
            9                 1/1/2022           $84,332.92              $211.01           $84,543.93
           10                 2/1/2022           $84,403.20              $140.73           $84,543.93
           11                 3/1/2022           $84,473.59               $70.39           $84,543.98

Installment Payment                              $925,350.10            $4,633.18        $929,983.28
Civil Money Penalties        3/1/2022             $20,000.00               $16.67          $20,016.67
Total                                                                                  $1,649,999.95
